MoOLELLAN, C. J.
An action for penalties prescribed for a wrongful act or omission, though technically an action of debt, is not an action for the recovery of a debt contracted, but an action ew delicto for a tort. — Williams v. Bowden, 69 Ala. 433. The action brought by Slaton against Crawford for the penalties prescribed by section 4137 of the Code was of this sort. And against the judgment in such action whether for costs and damages for the plaintiff or for costs in favor of the defendant there is no exemption from levy and sale. — Northern v. Hanners, 121 Ala. 587. The circuit court erred in its rulings to the contrary. Its judgment will be reversed and the cause will he remanded.
Reversed and remanded.